Exhibit 10.2

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Second Amendment to Purchase and Sale Agreement (this “Amendment”) is dated
as of November 21, 2013 (the “Effective Date”), and is made by and between each
of the parties named on Schedule “1” attached hereto (each, individually a
“Seller” and, collectively, “Sellers”), and CHP Partners, LP, a Delaware limited
partnership (“Purchaser”).

WITNESSETH:

WHEREAS, Sellers and Purchaser are parties to the Purchase and Sale Agreement
dated as of October 7, 2013 (the “Original Purchase Agreement”), as amended by
the First Amendment to Purchase and Sale Agreement dated as of November 11, 2013
to be retroactively effective as of November 6, 2013 (the “First Amendment”).
The Original Purchase Agreement, as amended by the First Amendment, shall
hereinafter be referred to as the “Purchase Agreement”. All capitalized terms
used in this Amendment that are not otherwise defined in this Amendment shall
have the meanings ascribed to such terms in the Purchase Agreement.

WHEREAS, in accordance with the terms of Section 12 of the First Amendment,
Sellers and Purchaser desire to amend the Purchase Agreement, all upon the terms
and conditions set forth in this Amendment, as well as to make certain
modifications to the Purchase Agreement, as more specifically set forth in this
Amendment.

NOW THEREFORE, in consideration of the mutual promises hereinafter set forth and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Due Diligence Period. Article I of the Purchase Agreement is hereby amended
by amending and restating the term “Due Diligence Period” in its entirety as
follows:

“Due Diligence Period.” The period commencing on the Effective Date and ending
at 5:00 p.m. (Eastern Time) on November 22, 2013.”

2. Notice Deadline. Article I of the Purchase Agreement is hereby amended by
amending and restating the term “Notice Deadline” in its entirety as follows:

“Notice Deadline” (i) for the Cedar Park Property, January 14, 2014, (ii) for
each of the Midland Property, the Plainfield Property and the San Angelo
Property, February 14, 2014, (iii) for each of the Bryan IL Property and the
Bryan AL Property, March 16, 2014, (iv) for the Mansfield AL Property, April 15,
2014 and (v) for the Mansfield IL Property, May 16, 2014.”

3. Additional Defined Terms. Article I of the Purchase Agreement is hereby
amended by adding the following terms thereto:

“Bryan IL Renovations.” As set forth in Section 7.5(n) hereof.

“Bryan IL Seller.” As set forth in Section 7.5(n) hereof.



--------------------------------------------------------------------------------

“Immediate Repair” or “Immediate Repairs.” As set forth in Section 7.5(o)
hereof.

“Mansfield AL Property.” That certain Property located at 200 East Debbie Lane,
Mansfield, Texas.

“Mansfield AL Seller.” Mansfield AL Group, LP, a Texas limited partnership.

“Midland Property.” That certain Property located at 4800 Briarwood Avenue,
Midland, Texas.

“Plainfield Manager.” As set forth in Section 2.9(b) hereof.

“Plainfield REA.” As set forth in Section 9.2(q) hereof.

“Plainfield Seller.” Plainfield Care Group, LLC, a Delaware limited liability
company.

“Retaining Wall Condition.” As set forth in Section 8.5 hereof.

“Retaining Wall Easement.” As set forth in Section 8.5 hereof.

“San Angelo Property.” That certain Property located at 6102 Grand Court Road,
San Angelo, Texas.”

4. Deletion of Defined Term. The term “Remaining Properties” is hereby deleted
from Article I of the Purchase Agreement.

5. Plainfield Management Agreement.

(a) Section 2.9(b) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

“Purchaser hereby agrees that it will negotiate in good faith with the
Plainfield Manager or an Affiliate of the Plainfield Manager and shall use its
commercially reasonable efforts to reach an agreement on a new form or amended
and restated form of property management agreement for the Plainfield Property
as soon as reasonably practicable, but in all events on or prior to February 14,
2014. Purchaser covenants that, on or prior to February 14, 2014, it will either
(i) have agreed to a new form or amended and restated form of property
management agreement for the Plainfield Property with the Plainfield Manager or
an Affiliate of the Plainfield Manager or (ii) have agreed to a new form of
property management agreement for the Plainfield Property with another
management company. For the avoidance of doubt, Purchaser acknowledges that the
failure of Purchaser to have agreed to a form of property management agreement
for the Plainfield Property with Plainfield Manager, an Affiliate of Plainfield
Manager or another management company shall not relieve Purchaser of its
obligations under Section 8.1(b) of the Purchase Agreement to submit the
licensing application and other documents required by the applicable
governmental or administrative agency or authority by the date on which it is
necessary to do so in order to satisfy, on or prior to the Closing Date for the
Plainfield Property, the conditions set forth in Section 10.1(c) and
Section 10.2(c) of this Agreement.”

 

2



--------------------------------------------------------------------------------

(b) Section 7.2(s) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

“(s) (i) For each Property (other than the Plainfield Property), a termination
of property management agreement executed by the applicable Seller (or, as the
case may be, the applicable SNF Subsidiary) and Manager and, (ii) for the
Plainfield Property, in the case that the Purchaser or its designee will enter
into a new property management agreement with Plainfield Manager, an Affiliate
of Plainfield Manager or another management company, a termination of property
management agreement executed by the Plainfield Seller and Plainfield Manager
or, in the case that the Purchaser or its designee will enter into an amended
and restated property management agreement with Plainfield Manager or its
Affiliate, an Assignment and Assumption of the Plainfield Management Agreement
executed by the Plainfield Seller;”

6. Waiver of Section 2.10 Termination Right. Sellers hereby waive their, and
Purchaser hereby waives its, right to terminate the Purchase Agreement pursuant
to Section 2.10 of the Purchase Agreement. As a result of this waiver, Sellers
and Purchaser hereby agree that the termination right set forth in Section 2.10
of the Purchase Agreement is null, void and of no further force and effect.

7. Mansfield IL Property. Section 2.12(f) of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

“(f) If the Mansfield IL Lender has not finally approved the Assumption
Documents in accordance with the provisions of this Section 2.12 on the Closing
Date set forth in the Closing Notice for the Mansfield IL Property, then Sellers
and Purchaser shall each have the right to extend the Closing Date for up to two
(2) periods of thirty (30) days each by written notice to the other party. On
the date that is sixty (60) days after the Closing Date set forth in the Closing
Notice for the Mansfield IL Property, if the Mansfield IL Property has not been
sold subject to the Mansfield IL Loan to Purchaser’s applicable designee in
accordance with the provisions of this Section 2.12, then either Seller or
Purchaser shall have the right to terminate this Agreement solely as the same
relates to the Mansfield IL Property by giving notice to the other party prior
to the date that the Mansfield IL Property is sold in accordance with the
provisions of this Section 2.12.”

8. Bryan Renovations. The following provision shall be added to the Purchase
Agreement as Section 7.5(n):

“(n) Bryan Senior Investors, LP, a Texas limited partnership (“Bryan IL Seller”)
is planning to retrofit and renovate the Bryan IL Property in connection with
its “Personal Advantage” program (the “Bryan IL Renovations”). Purchaser hereby
agrees that, subject to Purchaser’s receipt of paid invoices and/or other
evidence of payment reasonably satisfactory to Purchaser, Purchaser will
reimburse Bryan IL Seller through a credit on the Closing Statement in an amount
up to One Hundred Fifty Thousand and xx/100 Dollars ($150,000.00) at Closing of
the Bryan IL Property for the actual out-of-pocket costs and expenses incurred
by the Bryan IL Seller in connection with the Bryan IL Renovations.”

 

3



--------------------------------------------------------------------------------

9. Immediate Repairs. The following provision shall be added to the Purchase
Agreement as Section 7.5(o):

“(o) Each Seller agrees to endeavor to complete the immediate repairs with
respect to its Property as set forth in Schedule 7.5(o) attached hereto and made
a part hereof (collectively, the “Immediate Repairs” and, each, an “Immediate
Repair”), in each case prior to the Closing Date for its Property. To the extent
that a Seller has not completed an Immediate Repair prior to the Closing Date
for its Property, Seller will provide Purchaser with a credit on the Closing
Statement in an amount equal to the cost of the particular uncompleted Immediate
Repair as set forth on Schedule 7.5(o) minus, to the extent Seller has commenced
the Immediate Repair, any amount expended by Seller toward the Immediate Repair
prior to the Closing Date, as evidenced by paid invoices and/or other evidence
of payment reasonably satisfactory to Purchaser. For avoidance of doubt, the
cost of all Immediate Repairs shall be deemed to be capital expenses.”

10. Closing Date. Section 7.1(b) of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:

“(b) On the date that is at least forty-five (45) days prior to the date on
which Purchaser intends to acquire a Property, Purchaser shall deliver to the
applicable Seller written notice (the “Closing Notice”) of the date on which
Purchaser intends to proceed to Closing on the Property, which date shall be
(x) not less than forty-five (45) days after the date of the Closing Notice and
(y) (i) for the Cedar Park Property, no later than February 28, 2014, (ii) for
each of the Plainfield Property, the Midland Property and the San Angelo
Property, no later than March 31, 2014, (iii) for each of the Bryan IL Property
and the Bryan AL Property, no later than April 30, 2014, (iv) for the Mansfield
AL Property, no later than May 30, 2014, and (v) for the Mansfield IL Property,
no later than June 30, 2014. If Purchaser has not delivered the Closing Notice
to the applicable Seller on or prior to the Notice Deadline for a Property,
Purchaser will be deemed to have delivered the Closing Notice to the applicable
Seller on the Notice Deadline for such Property and deemed to have provided, in
such deemed Closing Notice, that the Closing of such Property will take place on
the date that is forty-five (45) days after the Notice Deadline.”

11. Post-Closing Escrow Agreement.

(a) The following provision shall be added to the Purchase Agreement as
Section 7.2(x):

“(x) the Post-Closing Escrow Agreement, prepared and executed by the applicable
Seller(s).”

(b) The following provision shall be added to the Purchase Agreement as
Section 7.3(j):

“(j) the Post-Closing Escrow Agreement, prepared and executed by Purchaser’s
applicable designee(s).”

(c) The second sentence of Section 11.3(a) of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following sentence:

“The Cap Amount shall be placed in escrow with the Post-Closing Escrow Agent at
Closing out of funds that would otherwise be payable to Sellers (the
“Post-Closing

 

4



--------------------------------------------------------------------------------

Liability Escrow”), pursuant to the terms and conditions of the Post-Closing
Escrow Agreement, (i) in form and content attached hereto as Exhibit “M-1” if
Purchaser or its designee(s) acquire(s) more than one (1) Property on the
Closing Date or (ii) in form and content attached hereto as Exhibit “M-2” if
Purchaser or its designee acquires only one (1) Property on the Closing Date
(each such document, the “Post-Closing Escrow Agreement”).”

(d) For purposes of clarification, while it is the intention of Sellers and
Purchaser that a separate Post-Closing Escrow be established and a separate
Post-Closing Escrow Agreement be executed on each Closing Date under the
Purchase Agreement, the Threshold Amount shall still be measured on an aggregate
basis across all Properties (and not only the Properties subject to a particular
Post-Closing Escrow Agreement).

12. Retaining Wall Easement. The following provision shall be added to the
Purchase Agreement as Section 8.5:

“8.5 Retaining Wall Easement. The Mansfield IL Seller agrees, subject to the
approval of the Mansfield IL Lender in accordance with the terms of the
Mansfield IL Loan Documents, to grant to the Mansfield AL Seller an easement for
the existing encroachment of a retaining wall located on the Mansfield AL
Property onto a portion of the Mansfield IL Property (the “Retaining Wall
Easement”). Provided that the Mansfield IL Lender approves the Retaining Wall
Easement, the Mansfield IL Seller will cause the Retaining Wall Easement to be
recorded in the applicable land records prior to or on the Closing Date, but in
all events prior to the recordation of the applicable Deed.”

Seller and Purchaser agree that Section 10.1 and 10.2 of the Purchase Agreement
are amended to add as a mutual condition of Closing for the Mansfield IL
Property and the Mansfield AL Property only (the “Retaining Wall Condition”)
that (i) the Mansfield IL Seller has delivered into escrow with the Title
Company the Retaining Wall Easement, (ii) Purchaser’s lender has confirmed that
the Retaining Wall Easement will not be required in order for it to finance
Purchaser’s acquisition of the Mansfield AL Property, or (iii) the retaining
wall has been relocated at the Mansfield AL Seller’s sole cost and expense such
that it is located entirely on the Mansfield AL Property (provided that the
Mansfield AL Seller also delivers an engineering report confirming that such
relocation has not materially adversely affected the stability of any
improvements on the Mansfield AL Property). Seller and Purchaser shall each use
their commercially reasonable efforts to cause the Retaining Wall Condition to
be satisfied as of the earliest date practicable. Without limiting the
foregoing, Purchaser covenants to give Seller Notice, which Notice shall include
a waiver of the Retaining Wall Condition, if Purchaser’s lender has confirmed
that the Retaining Wall Condition will not be required in order for it to
finance Purchaser’s acquisition of the Mansfield AL Property. If the Retaining
Wall Condition has not been satisfied as of the date specified in Purchaser’s
Closing Notice with respect to the Mansfield AL Property, the Mansfield AL
Seller shall have the right to extend the Closing Date for the Mansfield AL
Property to a date not later than May 30, 2014.

13. Plainfield REA. The following provision shall be added to the Purchase
Agreement as Section 9.2(q):

“(q) As of the date hereof, neither the Plainfield Property nor the Plainfield
Seller is in default of the Reciprocal Operating and Easement Agreement dated
October 3, 2008

 

5



--------------------------------------------------------------------------------

by and between Van Dyke Road Venture, LLC and Plainfield Care Group, LLC and
recorded October 10, 2008 as Document R2008124811 in the applicable land records
(the “Plainfield REA”) and, to the Plainfield Seller’s knowledge, as of the date
hereof, no event has occurred that with the passage of time or the giving of
notice, or both, would constitute a default by the Plainfield Property or the
Plainfield Seller under the Plainfield REA. Further, as of the date hereof, no
charges or fees are due and payable by the Plainfield Seller under the terms of
the Plainfield REA.”

14. Exhibits.

(a) Exhibit “C-2” to the Purchase Agreement is hereby deleted in its entirety
and replaced with Exhibit “C-2” attached hereto.

(b) Exhibit “M” to the Purchase Agreement is hereby deleted in its entirety and
replaced with Exhibit “M-1” and Exhibit “M-2” attached hereto.

(c) Exhibit “N” to the Purchase Agreement is hereby deleted in its entirety and
replaced with Exhibit “N” attached hereto.

(d) Exhibit “C-3”, Exhibit “O” and Exhibit “P” attached hereto are hereby added
to the Purchase Agreement as Exhibit “C-3”, Exhibit “O” and Exhibit “P”,
respectively; provided Exhibit “P” is substantially the form of Management
Agreement used with respect to JEA. Purchaser hereby acknowledges that none of
the Properties will be subject to pooling arrangements and, as a result, all
references to in the Purchase Agreement to manager pooling agreements are hereby
deleted and no manager pooling agreement has been attached hereto as part of
Exhibit “O” or Exhibit “P”.

15. Ratification. All terms and conditions of the Purchase Agreement, not
amended pursuant to this Amendment, are hereby ratified and confirmed and remain
in full force and effect.

16. Counterparts. This Amendment may be executed in any number of counterparts
each of which shall constitute one and the same instrument, and each party
hereto may execute this Amendment by signing any such counterpart. Any facsimile
or electronic (which shall include electronic attachments in ‘pdf’ or ‘tif’
formats containing counterparts of the signature page(s)) signatures to this
Amendment shall be deemed originals for purposes of determining the
enforceability of this Amendment.

17. Further Assurances. The parties agree to execute and deliver any further
documents or other instruments with respect to the amendments set forth in this
Amendment as may reasonably be deemed necessary or appropriate to effect the
amendments set forth in this Amendment.

18. Binding Effect. Each and every term and provision of this Amendment shall be
binding upon and shall inure to the benefit of the parties and their respective
heirs, successors, personal representatives and assigns.

19. Incorporation of Recitals. The recitals hereto are incorporated herein as
part of this Amendment.

 

6



--------------------------------------------------------------------------------

[The Remainder of This Page Is Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Purchase and Sale Agreement effective as of the Effective Date.

 

SELLERS:

MIDLAND CARE GROUP, LP,

a Texas limited partnership

By:  

Midland Care Group GP, LLC,

a Texas limited liability company,

its general partner

  By:  

/s/ Craig W. Spaulding

    Craig W. Spaulding     Manager

BRYAN AL INVESTORS, LP,

a Texas limited partnership

By:  

Bryan AL Investors GP, LLC,

a Texas limited liability company,

its general partner

  By:  

/s/ Craig W. Spaulding

    Craig W. Spaulding     Manager BRYAN SENIOR INVESTORS, LP, a Texas limited
partnership By:  

Bryan Senior Investors GP, LLC,

a Texas limited liability company,

its general partner

  By:  

/s/ Craig W. Spaulding

    Craig W. Spaulding     Manager

 

[Signatures continue on the next page]

 

S-1



--------------------------------------------------------------------------------

MANSFIELD AL GROUP, LP,

a Texas limited partnership

By:  

Mansfield AL Group GP, LLC,

a Texas limited liability company,

its general partner

  By:  

/s/ Craig W. Spaulding

    Craig W. Spaulding     Manager

CEDAR PARK AL GROUP, LP,

a Texas limited partnership

By:  

Cedar Park AL Group GP, LLC

a Texas limited liability company,

its general partner

  By:  

/s/ Craig W. Spaulding

    Craig W. Spaulding     Manager

WATERVIEW AT MANSFIELD INVESTORS, L.P.,

a Texas limited partnership

By:  

Waterview at Mansfield GenPar, LLC,

a Texas limited liability company,

its general partner

  By:  

/s/ Richard E. Simmons

    Richard E. Simmons     Manager

PLAINFIELD CARE GROUP, LLC,

a Delaware limited liability company

By:  

/s/ Craig W. Spaulding

  Craig W. Spaulding   Manager

 

[Signatures continue on the next page]

 

S-2



--------------------------------------------------------------------------------

SAN ANGELO CARE GROUP, LP, a Texas limited partnership By:   San Angelo Care
Group GP, LLC,   a Texas limited liability company,   its general partner   By:
 

/s/ Craig W. Spaulding

    Craig W. Spaulding     Manager

[PURCHASER’S SIGNATURE FOLLOWS]

 

S-3



--------------------------------------------------------------------------------

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, its general partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, its sole member     By:  

/s/ Tracey B. Bracco

    Name:   Tracey B. Bracco     Title:   Vice President

 

S-4



--------------------------------------------------------------------------------

Schedule “1”

 

1. Midland Care Group, LP, a Texas limited partnership

 

2. Cedar Park AL Group, LP, a Texas limited partnership

 

3. Bryan AL Investors, LP, a Texas limited partnership

 

4. Bryan Senior Investors, LP, a Texas limited partnership

 

5. Mansfield AL Group, LP, a Texas limited partnership

 

6. Waterview at Mansfield Investors, L.P., a Texas limited partnership

 

7. Plainfield Care Group, LLC, a Delaware limited liability company

 

8. San Angelo Care Group, LP, a Texas limited partnership

 

Schedule 1, Page 1



--------------------------------------------------------------------------------

Schedule 7.5(o)

Immediate Repairs

(Intentionally Omitted)

EXHIBIT “C-2”

Form of Texas Deed (Multiple Properties)

SPECIAL WARRANTY DEED

(Intentionally Omitted)

EXHIBIT “C-3”

Form of Texas Deed (Single Property)

(Intentionally Omitted)

EXHIBIT “M-1”

Form of Post-Closing Escrow Agreement (Multiple Properties)

(Intentionally Omitted)

EXHIBIT “M-2”

Form of Post-Closing Escrow Agreement (Single Property)

(Intentionally Omitted)



--------------------------------------------------------------------------------

EXHIBIT “N”

NOI Purchase Price Increase Calculation

The purchase price for each Property:

 

(a) that closes on or before December 31, 2013 shall be:

The Allocated Purchase Price

 

(b) that closes after December 31, 2013 but before February 1, 2014 shall be:

The Allocated Purchase Price plus an amount (but only to the extent that such
amount is positive) equal to:

(NOI #1) less (Baseline NOI) divided by (Baseline Cap Rate)

 

(c) that closes after January 31, 2014 but before March 1, 2014 shall be:

The Allocated Purchase Price plus an amount (but only to the extent that such
amount is positive) equal to:

(NOI #2) less (Baseline NOI) divided by (Baseline Cap Rate)

 

(d) that closes after February 28, 2014 but before April 1, 2014 shall be:

The Allocated Purchase Price plus an amount (but only to the extent that such
amount is positive) equal to:

(NOI #3) less (Baseline NOI) divided by (Baseline Cap Rate)

 

(e) that closes after March 31, 2014 but before May 1, 2014 shall be:

The Allocated Purchase Price plus an amount (but only to the extent that such
amount is positive) equal to:

(NOI #4) less (Baseline NOI) divided by (Baseline Cap Rate)

 

(f) that closes after April 30, 2014 but before June 1, 2014 shall be:

The Allocated Purchase Price plus an amount (but only to the extent that such
amount is positive) equal to:

(NOI #5) less (Baseline NOI) divided by (Baseline Cap Rate)

 

(g) that closes after May 31, 2014:

The Allocated Purchase Price plus an amount (but only to the extent that such
amount is positive) equal to:

(NOI #6) less (Baseline NOI) divided by (Baseline Cap Rate)

For the avoidance of doubt, a purchase price increase shall nonetheless be
applicable if a Property with negative Baseline NOI increases (e.g., become
closer to or above zero) NOI #1, NOI #2, NOI #3, NOI #4, NOI#5, or NOI#6 as
applicable, above its Baseline NOI, even if such NOI #1, NOI #2, NOI #3, NOI #4,
NOI #5, or NOI#6 as applicable, remains negative.

 

Exhibit N, Page 1



--------------------------------------------------------------------------------

The amount of the purchase price for any Property that is in excess of the
Allocated Purchase Price for such Property (if any) (any such amount, the
“Earnout”) shall be determined and paid to the applicable Seller as an earnout
within forty-five (45) days of the last day of the month in which the Closing
Date for such Property occurs.

The Earnout paid to each Seller under this Exhibit “N” (i) with respect to any
Property that closes after December 31, 2013 but before March 1, 2014, shall in
no event exceed three percent (3%) of the Allocated Purchase Price for the
Property, (ii) with respect to any Property that closes after February 28, 2014
but on or before April 1, 2014, shall in no event exceed four percent (4%) of
the Allocated Purchase Price for the Property, and (iii) with respect to any
Property that closes after March 31, 2014 but on or before May 1, 2014, shall in
no event exceed five percent (5%) of the Allocated Purchase Price for the
Property. There will be no cap on the Earnout paid to each Seller under this
Exhibit “N” with respect to any Property that closes after April 30, 2014.

For purposes of this Exhibit “N”, the following definitions shall apply:

Baseline Cap Rate shall mean Baseline NOI divided by the Allocated Purchase
Price.

Baseline NOI shall mean Net Operating Income for the Property for the period of
August 1, 2013 through October 31, 2013, annualized.

Net Operating Income shall mean Property revenues less Property expenses
(including management fees, but excluding capital expenses).

NOI #1 shall mean Net Operating Income for the Property for the period
commencing November 1, 2013 and ending January 31, 2014, annualized.

NOI #2 shall mean Net Operating Income for the Property for the period
commencing December 1, 2013 and ending February 28, 2014, annualized.

NOI #3 shall mean Net Operating Income for the Property for the period
commencing January 1, 2014 and ending March 31, 2014, annualized.

NOI #4 shall mean Net Operating Income for the Property for the period
commencing February 1, 2014 and ending April 30, 2014, annualized.

NOI #5 shall mean Net Operating Income for the Property for the period
commencing March 1, 2014 and ending May 31, 2014, annualized.

NOI #6 shall mean Net Operating Income for the Property for the period
commencing April 1, 2014 and ending June 30, 2014, annualized.

 

Exhibit N, Page 2



--------------------------------------------------------------------------------

EXHIBIT “O”

Form of Integrated Management Agreement

(Intentionally Omitted)

EXHIBIT “P”

Form of JEA Management Agreement

(Intentionally Omitted)